Citation Nr: 0810374	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  06-06 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUE

Entitlement to a disability rating higher than 20 percent for 
right knee arthritis.


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from February 1967 to 
December 1970.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a June 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.

The Board is remanding this case to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for further 
development.


REMAND

Before addressing the merits of the claim, the Board finds 
that additional development of the evidence is required.

First, with respect to the increased-rating claim for right 
knee arthritis, the veteran has not received a Veterans 
Claims Assistance Act (VCAA) letter complying with a recent 
decision of the U. S. Court of Appeals for Veterans Claims 
(Court) in 
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).

Second, the veteran's VA treatment records on file only date 
to March 2005, some three years ago.  So if he has since 
received additional relevant treatment, these records should 
be obtained.  38 U.S.C.A. § 5103A(c)(2); 
38 C.F.R. § 3.159(c)(2), (c)(3).  See also Bell v. Derwinski, 
2 Vet. App. 611 (1992) (VA is charged with constructive, if 
not actual, knowledge of evidence generated by VA).  



Third, another VA examination is needed to determine the 
current severity of the veteran's right knee disability.  His 
last VA examination was in June 2005, so also about three 
years ago.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) 
(the Court determined the Board should have ordered a 
contemporaneous examination of the veteran because a 23-month 
old exam was too remote in time to adequately support the 
decision in an appeal for an increased rating); see also 
Allday v. Brown, 7 Vet. App. 517, 526 (1995) (where record 
does not adequately reveal current state of claimant's 
disability, fulfillment of statutory duty to assist requires 
a contemporaneous medical examination, particularly if there 
is no additional medical evidence that adequately addresses 
the level of impairment of the disability since the previous 
examination).

Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Send the veteran another VCAA 
notice letter to comply with the 
recent holding of the Court in 
Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  In this regard, this 
letter should notify him that, 
to substantiate his claim for a 
higher rating:

(A) he must provide, or ask the 
Secretary to obtain, medical or lay 
evidence demonstrating a worsening or 
increase in severity of his right 
knee disability and the effect this 
worsening has on his employment and 
daily life;

(B) if the Diagnostic Code (DC) under 
which this condition is rated 
contains criteria necessary for 
entitlement to a higher disability 
rating that would not be satisfied by 
him demonstrating a noticeable 
worsening or increase in severity of 
the right knee disability and the 
effect of this worsening has on his 
employment and daily life (such as a 
specific measurement or test result), 
the Secretary must provide at least 
general notice of that requirement to 
the veteran.  For example, he must be 
advised that a higher rating for his 
right knee disorder is possible with 
medical evidence showing he has 
ankylosis, limitation of flexion to 
15 degrees, limitation of extension 
to 20 degrees, malunion of the tibia 
or fibula with marked knee or ankle 
disability, or nonunion of the tibia 
or fibula with loose motion requiring 
a brace.  In addition, a separate 
rating for his right knee disability 
is possible if there is instability, 
apart from the arthritis, or 
limitation of flexion and extension 
of the same joint.

(C) he also must be notified that, 
should an increase in disability be 
found, a disability rating will be 
determined by applying relevant 
diagnostic codes (DCs), which 
typically provide for a range in 
severity of a particular disability 
from 0 percent to as much as 100 
percent (depending on the disability 
involved), based on the nature of the 
symptoms of the condition for which 
disability compensation is being 
sought, their severity and duration, 
and their impact upon employment and 
daily life; and

(D) as well, this notice must provide 
examples of the types of medical and 
lay evidence he may submit (or ask 
the Secretary to obtain) that are 
relevant to establishing his 
entitlement to increased 
compensation-e.g., competent lay 
statements describing symptoms, 
medical and hospitalization records, 
medical statements, employer 
statements, job application 
rejections, and any other evidence 
showing an increase in the disability 
or exceptional circumstances relating 
to the disability. 

2.	Also ask the veteran whether he has 
received any additional treatment for 
his right knee disability since March 
2005.  And if he has, obtain these 
additional records.  All attempts to 
secure these records, and any 
response received, must be documented 
in the claims file.  If no records 
are available, a response to that 
effect is required and should be 
documented in the file.

3.	Then schedule the veteran for a VA 
examination to assess the current 
severity of his right knee arthritis.  
He is hereby advised that failure to 
report for his scheduled VA 
examination, without good cause, 
may have adverse consequences to his 
claim for a higher rating.  The 
examination should include any 
diagnostic testing or evaluation 
deemed necessary.  The claims file, 
including a complete copy of this 
remand, must be made available for 
review of the veteran's pertinent 
medical history - including, 
in particular, the records of his 
recent treatment.  

      Based on a comprehensive review of 
the claims folder, as well as a 
current physical examination of the 
veteran, the examiner should discuss 
all impairments associated with the 
right knee disability, including the 
extent of the arthritis, range of 
motion in this knee (extension to 
flexion) and all other associated 
functional impairment - including 
pain/painful motion, more or less 
movement than normal, weakened 
movement, 
premature/excess fatigability, 
incoordination, swelling, deformity or 
atrophy from disuse, etc.  And, if 
possible, the examiner should specify any 
additional range-of-motion loss due to 
any of these factors, especially during 
prolonged, repetitive use of this knee or 
when the veteran's symptoms are most 
prevalent (e.g., during "flare-ups").  
See 38 C.F.R. §§ 4.40, 4.45 and 4.59 
(2007); DeLuca v. Brown, 8 Vet. App. 202, 
204-7 (1995).

      As well, the examiner should 
indicate whether the veteran has 
instability in his right knee and, 
if he does, the extent and severity of 
it (slight, moderate or severe).

4.  Then readjudicate the claim for a 
rating higher than 20 percent for the 
right knee disability in light of any 
additional evidence since the January 
2006 statement of the case (SOC).  If 
this claim is not granted to the 
veteran's satisfaction, send him and 
his representative a supplemental SOC 
(SSOC) and give them an opportunity 
to respond to it before returning the 
file to the Board for further 
appellate consideration.



The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



